Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 15, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143091 & (106)                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143091
                                                                    COA: 295825
                                                                    Calhoun CC: 2004-003072-FH
  RONALD LEE JEX,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 28, 2011 judgment of the Court of Appeals
  is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE that part of the Court of Appeals judgment holding that the defendant asserted
  a claim of jurisdictional defect for which he need not demonstrate cause or prejudice.
  Where the defendant pleaded no contest to home invasion, and agreed as part of the
  factual basis for his plea that he entered the dwelling without permission, his current
  claim that he was a co-lessee of the premises and that he did not need permission to enter
  the dwelling does not establish a potential jurisdictional defect. The defendant’s newly
  asserted defense could only negate one element of the crime; it would not implicate the
  very authority of the state to charge him or bring him to trial. People v New, 427 Mich
  482, 491 (1986). Although the Court of Appeals correctly held that a defendant’s claim
  that his plea was not supported by an adequate factual basis is not waived by a no contest
  plea, People v Mitchell, 431 Mich 744, 749-750 (1988), in this instance the defendant
  provided an adequate factual basis for his plea at the time he pleaded no contest. He
  therefore has the burden to establish both good cause for his failure to raise his grounds
  for relief on appeal, and actual prejudice. MCR 6.508(D)(3)(a), (b). We REMAND this
  case to the Court of Appeals for it to determine whether the defendant has satisfied that
  burden.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 15, 2011                       _________________________________________
         d0712                                                                 Clerk